                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

COREY BAXLEY,                                      §
                                                   §
                                                   §   CIVIL ACTION NO. 5:18-CV-00114-RWS
                Plaintiff,                         §
                                                   §
v.                                                 §
                                                   §
OFFICER  CANTU,    MAINTENANCE                     §
SUPERVISOR     FOR     LASALLE                     §
CORRECTIONAL AT BOWIE COUNTY                       §
CORRECTIONAL FACILITY; MEDICAL                     §
DEPARTMENT OF BOWIE COUNTY                         §
CORRECTIONAL FACILITY, LASALLE                     §
CORRECTIONAL,   BOWIE COUNTY                       §
CORRECTIONAL FACILITY,                             §
                                                   §
                Defendants.                        §

                                             ORDER

       Plaintiff Corey Baxley, proceeding pro se, filed this civil rights lawsuit under 42 U.S.C.

§ 1983 complaining of alleged violations of his constitutional rights. This Court referred the

matter to the United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and (3) and the

Amended Order for the Adoption of Local Rules for the Assignment of Duties to United States

Magistrate Judges.

       Plaintiff complained of an incident in which he was working in a maintenance crew,

welding on transport vans, when a co-worker pulled out some hinges, causing a set of steps to fall

on Plaintiff’s foot. Plaintiff contended that none of the workers had steel toe boots or other safety

equipment. He also complained of a delay in taking him for medical care and about the medical

care he ultimately received.
       Defendants filed a motion for summary judgment arguing that Plaintiff had failed to

exhaust his administrative remedies. Docket No. 23. Plaintiff filed a response. Docket No. 24.

On February 5, 2020, the Magistrate Judge issued a Report and Recommendation recommending

that the motion for summary judgment be granted and that the lawsuit be dismissed without

prejudice for failure to exhaust administrative remedies. Docket No. 29. Plaintiff received a copy

of this Report on February 20, 2020, see Docket No. 30, but filed no timely objections thereto;

accordingly, he is barred from de novo review by the district judge of those findings, conclusions,

and recommendations and, except upon grounds of plain error, from appellate review of the

unobjected-to proposed factual findings and legal conclusions accepted and adopted by the district

court. Douglass v. United Services Automobile Association, 79 F.3d 1415, 1430 (5th Cir. 1996)

(en banc).

       Nonetheless, the Court has reviewed the record in this cause and the Report of the

Magistrate Judge and agrees with the Report of the Magistrate Judge. See United States v. Wilson,
    .
864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918 (1989) (where no objections to a

Magistrate Judge’s Report are filed, the standard of review is “clearly erroneous, abuse of

discretion and contrary to law.”) It is therefore

       ORDERED that the Report of the Magistrate Judge (Docket No. 29) is ADOPTED as the

opinion of the District Court. It is further

       ORDERED that the Defendants’ motion for summary judgment (Docket No. 23) is

GRANTED and the above-styled civil action is DISMISSED WITHOUT PREJUDICE.

       So ORDERED and SIGNED this 16th day of March, 2020.




                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE
                                               Page 2 of 2
